DETAILED ACTION
This Office Action is in response to Applicants application filing on March 31, 2021.  Claim(s) 1-10 is/are currently pending in the instant application.  The application claims priority to foreign application IN 202021048381 filed on November 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/31/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for escalation of information within an organization which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 6.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
extracting organization data from a plurality of data sources, wherein the organization data pertains to plurality of events occurring within an organization; 
determining a context for each of the plurality of events by applying a Natural Language Processing (NLP) technique on the organization data; 
categorizing each of the plurality of events, based on the corresponding context, into a category of a plurality of categories, wherein each of the plurality of categories indicate nature of the one or more events of the plurality of events associated therewith; 
assigning a criticality score to each of the one or more events associated with a category based on content, of the one or more events, indicating criticality level, wherein each of the plurality of categories is assigned a criticality threshold; 
determining whether to escalate at least one event of the one or more events associated with the category based on the criticality score assigned to the at least one event and the criticality threshold of the category associated therewith; and 
upon determining escalation of the at least one event, the method further comprising: 
determining, from the at least one event to be escalated, one or more entities mentioned in the at least one event; 
identifying at least one point of contact, based on the one or more entities, from an organizational hierarchy database, wherein the at least one event is escalated to the identified at least one point of contact; 
monitoring, for a predefined time period, a resolve status of the at least one event supposed to be resolved by the at least one point of contact; and 
re-escalating the at least one event to at least one another point of contact identified from the organizational hierarchy database when the at least one event is not resolved by the at least one point of contact within the predefined time period.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting data, analyzing and categorizing the data, determining a score, determining escalation, recites a concept performed in the human mind.  But for the “organizational hierarchy database” language, the claim encompasses an employee collecting data, reviewing said data, categorizing it and determining a score and determining escalation to a specific person within the organization in his/her mind.  The mere nominal recitation of data stored in a database does not take the claim limitation out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim  in Claim 1 is just applying generic computer components to the recited abstract limitations.  The system for facilitating escalation of information related to an event in Claim 6 appears to only include the same database as claim 1.  Claim 6 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as concepts performed in the human mind.  Collecting data, analyzing and categorizing the data, determining a score, determining escalation, recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim  in Claim 1 is just applying generic computer components to the recited abstract limitations.  The system for facilitating escalation of information related to an event in Claim 6 appears to only include the same database as claim 1.  Claim 6 is also abstract for similar reasons.

This judicial exception is not integrated into a practical application. In particular, the claims only recite an organization hierarchy database (Claims 1 and 6). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 6 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification [page 13 para 1]. about implantation using general purpose or special purpose computing devices [The computer system 400 may include a central processing unit ("CPU" or "processor") 402. The processor 402 may comprise at least one data processor for executing program components for executing user or system-generated business processes.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 6 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5 and 7-10 further define the abstract idea that is present in their respective independent claims 1 and 6 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5 and 7-10 are directed to an abstract idea.  Thus, the claims 1-10 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to natural language processing in a business organization environment including associated methods and systems.
U.S. Patent 11,468,484 B2 Direct-to-business feedback communication and database management system.
U.S. Publication 2022/0101264 A1 Rules-based generation of transmission sot connect members of an organization.
U.S. Publication 2021/0216928 A1 System and methods for dynamic risk analysis.
U.S. Publication 2021/0103865 A1 Data analysis using natural language processing to obtain insights relevant to an organization.
U.S. Patent 10,867,269 B2 Systems and methods for processing information regarding relationships and interactions to assist in making organizational decisions.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 17, 2022